OPINION — AG — MUD AND STORAGE PITS ON THE COMPANY YARD OF WELL SERVICE COMPANIES CONTAINING WASTES ARE SUBJECT TO THE JURISDICTION OF THE OKLAHOMA WATER RESOURCES BOARD AND THE COMPANY MUST OBTAIN A PERMIT FOR SUCH PITS, THAT THE OKLAHOMA WATER RESOURCES BOARD HAS AUTHORITY TO ISSUE A WASTE HAULER'S PERMIT TO WELL SERVICE COMPANIES WHO TRANSPORT INDUSTRIAL WASTE, AND THAT THE OKLAHOMA WATER RESOURCES BOARD HAS THE RESPONSIBILITY TO INSURE THAT INDUSTRIAL WASTES TRANSPORTED BY WELL SERVICE COMPANIES ARE NOT DISPOSED OF IN SUCH A FASHION AS TO POLLUTE THE WATERS OF THIS STATE. CITE: 82 Ohio St. 1975 Supp., 926.1 [82-926.1], 82 Ohio St. 1975 Supp., 926.4 [82-926.4], 82 Ohio St. 1975 Supp., 926.3 [82-926.3] [82-926.3], 82 Ohio St. 1975 Supp., 926.2 [82-926.2] 82 Ohio St. 1975 Supp., 926.12 [82-926.12], 82 Ohio St. 1975 Supp., 926.10 [82-926.10], 63 Ohio St. 1971 2251 [63-2251] [63-2251] (JAMES R. BARNETT)